Petroplus, Judge:
Claimants have filed a claim for replacing evonymous vines and a Holly tree which were wrongfully cut down and removed by employees of the State Road Commission on the private property owned by the Claimants located in Weirton, Hancock County, West Virginia. It has been stipulated between couhsel for the Claimants and counsel for the State Road Commission that the total amount of damages suffered by the Claimants is $75.00, based on an estimate filed with the Stipulation. The State has made a thorough investigation into the facts and agrees that the State Road Commission wrongfully came upon the property of the Claimants and cut down the evonymous ground covering and the Holly tree.
It is, therefore, the opinion of this Court that the Claimants be, and they are hereby awarded the sum of $75.00.
Claim allowed in the amount of $75.00.